Citation Nr: 0843575	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-28 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial compensable rating for 
fibromyalgia prior to December 26, 2006.

2.  Entitlement to a rating in excess of 40 percent for 
fibromyalgia, from December 26, 2006, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1993 to August 
2001.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which in pertinent part, granted 
entitlement to service connection for fibromyalgia and 
assigned a noncompensable rating, effective as of August 18, 
2001.  Thereafter, a January 2008 rating decision increased 
the rating for this disability to 40 percent, effective from 
December 26, 2006.  The veteran has continued his appeal.  
The Board has divided the issue on appeal to better comport 
with the procedural history of this matter, and to emphasize 
the Board's obligation to consider entitlement to an 
increased rating for this disability since the establishment 
of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In May 2005, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).

The record further reflects a March 2004 private medical 
opinion that the veteran exhibited signs and symptoms 
consistent with lumbar disc disease with radiculopathy into 
the right leg, and that these signs and symptoms were 
exacerbated by fibromyalgia.  Consequently, the Board finds 
that the record raises a claim for service connection for a 
low back disorder as secondary to service-connected 
fibromyalgia that is hereby referred to the RO for 
appropriate consideration.  



FINDINGS OF FACT

1.  For the period prior to December 26, 2006, the veteran's 
service-connected fibromyalgia was manifested by symptoms 
that more nearly approximated nearly constant widespread 
musculoskeletal pain and tender points with associated 
fatigue, sleep disturbance, paresthesias, headache, irritable 
bowel syndrome (IBS), depression, anxiety, or Raynaud's-like 
symptoms, which were resistant to therapy.  

2.  Since the establishment of service connection for 
fibromyalgia, the veteran has now been in receipt of the 
highest schedular rating for this disorder.  


CONCLUSIONS OF LAW

1.  Prior to December 26, 2006, the criteria for a 40 
percent, but not greater, initial rating for fibromyalgia has 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5025 (2008).

2.  The criteria for an initial rating in excess of 40 
percent for fibromyalgia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Code 5025 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The veteran's claim for an increased initial evaluation for 
fibromyalgia arises from her disagreement with the initial 
evaluation following the grant of service connection.  It has 
been held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service medical records are associated with the claims 
folder, as are post-service VA and private medical 
examination reports and treatment records.  The veteran was 
also afforded multiple VA examinations to substantiate her 
increased rating claim, and neither the veteran nor her 
representative has argued that the most recent VA examination 
is inadequate for rating purposes or otherwise deficient.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA treatment records from October 2001 reflect that the 
veteran reported some difficulty sleeping and depression.  
Medication was reportedly discontinued due to weight gain.  

In November and December 2001, it was noted that the 
veteran's medications were changed during a recent 
hospitalization and the she had some improvement with her 
sleep.  She did indicate that she continued to have some 
difficulty with anxiety, but this was attributed to a rape 
than reportedly happened about one year earlier.  

In January 2002, her complaints included joint pain all over 
her body, and in February 2002, the assessment included 
arthralgias.

A March 2002 private medical record from Dr. Schlosstein 
reflects that the veteran reported a lot of muscle pain 
following weightlifting and chest pain.  It was noted that 
she was eventually diagnosed as having fibromyalgia, treated 
with various antidepressants without much benefit, and 
previously treated with Lithium.  She was given Lithium from 
March to September 2001, developed toxicity, was stopped, and 
then was restarted about a week ago.  She was also on 
Topamax, Seroquel, Klonopin, and took Atarax intermittently 
for hives.  The veteran had gained a considerable amount of 
weight, which she believed was attributable to some of the 
medications she was taking.  The veteran also complained of 
intermittent headaches.  Other physical complaints included 
chest pain and constipation.  Physical examination revealed 
tenderness in the costochondral joints and some mild 
tenderness in the epigastric region.  There was also some 
diffuse tenderness in the joints without swelling, crepitance 
in the knee joints, some back pain with the movement of the 
hip, and tender back points numbering nine pairs in typical 
areas.  The impression was bipolar disorder, recurrent hives, 
and rule out autoimmune disease, i.e., lupus, etc.

At the veteran's VA general medical examination in April 
2002, the veteran reported that fibromyalgia was first 
diagnosed in the military in about 1997.  The veteran 
reported significant constipation secondary to the medication 
she took for bipolar disease and anterior upper left chest 
pain since being struck in the chest with an elbow.  She 
further reported occasional knee pain and edema with 
arthrocentesis in the past, most recently in 1998.  There was 
also episodic edema in the lower extremities without specific 
cause.  Physical examination revealed full range of motion of 
the spine and all joints.  Neurological examination was 
normal except for a trace positive Tinel's sign of the 
bilateral wrists.  The final diagnoses included mild chronic 
fibromyalgia, chronic strain, bilateral knees, with painful 
motion, iatrogenic constipation secondary to psychiatric 
medications, costochondritis, recurrent, secondary to old 
trauma, and mild to moderate carpal tunnel syndrome, in 
quiescent state.

VA treatment records from June 2002 reflect that the veteran 
had been seen by Dr. Schlosstein for her arthralgias and was 
diagnosed with arthritis and fibromyalgia.  The assessment 
was arthralgias.  In July 2002, it was noted that the veteran 
had stopped all of her psychiatric medications since this 
examiner had last seen the veteran (March 2002).  She still 
reported occasional depression and difficulty sleeping.  For 
now, the veteran was to stay off all psychiatric medication.  
Several days later, the veteran noted that she had a new 
medication for her medical problems which reportedly helped 
her sleep, red rash, and muscle discomfort.  

In August 2002, the veteran reported that she went to the 
emergency room approximately one week earlier with complaints 
of leg pain.  The ending diagnosis was reportedly sciatica 
per veteran's history of low back pain.  She currently did 
not have back or leg pain, weakness or numbness.  

VA treatment records for the period of November 2002 to 
October 2003 reflect that in November 2002, the veteran was 
pleased with a new choice of medicines, such as Haldol and 
other atypical antipsychotics.  She was also now taking 
Temazepam and her sleeping had been improved.  In December 
2002, the veteran noted some increased tiredness over the 
previous three months.  In February 2003, the veteran called 
in for a refill of Restoril, Haldol, and Venlafaxine, and was 
going to continue to obtain Topamax on her own.  At the end 
of the month, the veteran reported decreased effectiveness 
with antibiotics and antifungal medications.  In April 2003, 
the veteran denied depression but had little energy.  At the 
end of the month, she complained of problems with sleep.  The 
examiner reviewed her medications at this time and noted that 
many medications had been tried for sleep, including 
Venlafaxine beginning in October 1991.  She was currently on 
Haldol, which reportedly did not help her sleep.  Other 
medications that had been tried for sleep included Trazodone, 
Temazepam, Benadryl, and Ambien.  In May 2003, the veteran's 
complaints included incessant tremor of the hands and feet 
that the veteran attributed to her medications.  In July 
2003, it was suggested that the dosage of Lithium be 
increased.  In October 2003, her medications now included 
Effexor.  

VA intestines examination in October 2003 revealed that the 
veteran's problems included chronic strain of the left knee 
since an injury in service in 1997 and iatrogenic 
constipation secondary to medications.  Examination of the 
hands revealed a fine tremor bilaterally and there was slight 
tenderness with compression of the wrists.  The impression 
included bilateral carpal tunnel syndrome, decreased knee 
flexion, and constipation secondary to antidepressants.  

Private treatment records from October 2003 reflect that the 
veteran's complaints included pleuritic chest pain.

VA treatment records from December 2003 reflect that the 
veteran complained of joint pain in the fingers, shoulders, 
elbows, wrists, and ankles.  

A December 2003 rating decision granted service connection 
for chronic strain of the left knee, and assigned a 10 
percent rating.  Noncompensable ratings were continued for 
iatrogenic constipation and left and right carpal tunnel 
syndrome.

VA treatment records from January 2004 indicate that the 
veteran's medication for body aches was expanded to include 
Thoradol.  

Private treatment records from March 2004 reflect that the 
veteran underwent some physical therapy for low back pain and 
fibromyalgia.  The assessment was moderately severe and 
moderately irritable low back pain with signs and symptoms 
consistent with lumbar disc disease with radiculopathy into 
the right leg.  The reporting examiner went on to comment 
that these signs and symptoms were exacerbated by 
fibromyalgia.  

VA treatment records from May 2004 indicate that the veteran 
complained of increased back pain.  The assessment included 
multiple general body aches, especially low back 
pain/sciatica, and the veteran was to continue with Tramadol 
and Toradol, Lasix for edema, and Sorbitol for constipation.  

A June 2004 rating decision granted a total disability rating 
based on individual unemployability, due to the veteran's 
service-connected mental disorder, effective from August 20, 
2003.  

VA treatment records from November 2004 reflect that the 
assessment included IBS.  

At the veteran's hearing before the Board in May 2005, the 
veteran's representative noted that the veteran was currently 
taking Tramodol for her fibromyalgia every four to six hours 
(transcript (T.) at p. 3).  The veteran also maintained that 
she suffered from most of the symptoms required for a rating 
of 40 percent on a regular basis, including problems with 
sleep, fatigue, tender points, and psychiatric symptoms, and 
this affected both sides of her body, both above and below 
the wrists (T. at pp. 3-6).  She also had recurrent back pain 
for which she had received two steroid injections over the 
previous year (T. at p. 7).  She also suffered from IBS with 
constipation (T. at pp. 8-9).  The veteran required daily 
medication for her IBS and also experienced bad headaches at 
the rate of three to four times a week (T. at p. 10).  

VA treatment records from August 2005 reflect a medical 
history that included IBS and fibromyalgia.  In October 2005, 
the assessment included fibromyalgia/chronic fatigue 
syndrome.  The reporting physician went on to comment that 
the veteran had a severe case of fibromyalgia, and also had 
IBS, psychiatric problems, headaches, and chronic fatigue.  
It was also noted that the veteran had a history of episodes 
of joint swelling and pain improving with steroids.  

In November 2005, the veteran was instructed in the use of 
Theracane for trigger point release of the myofascial 
constrictions in her upper back and paracervical muscles.  In 
February 2005, it was noted that the veteran had chronic pain 
all over the body since 1993 and that the pain was located in 
the joints and muscles.  The veteran also had severe fatigue 
and sleep problems.  

VA fibromyalgia examination in December 2006 revealed that 
the veteran's current symptoms consisted of trigger points, 
sleep disturbance, unexplained fatigue, paresthesias, 
headache, alternating diarrhea and constipation, depression, 
anxiety, Raynaud's-like symptoms, and musculoskeletal 
symptoms.  The symptoms were considered widespread and 
affected the musculoskeletal symptoms on both sides of the 
body and both above and below the waist.  The examiner stated 
that the veteran's fibromyalgia was active.  He further 
stated that the veteran had not worked since 2001 because of 
her disability.  He did, however, go on to note that the 
effect on chores, travelling, shopping, and exercise was 
moderate.  

Social Security Administration (SSA) records reflect that the 
veteran was awarded SSA disability benefits in November 2005 
on the basis of a diagnosis of an affective disorder, a 
medically determinable impairment of bipolar disorder with a 
history of episodic periods manifested by the full 
symptomatic picture of both manic and depressive symptoms.  


II.  Analysis

On May 7, 1996, the VA introduced rating criteria for the 
evaluation of fibromyalgia (fibrositis, primary fibromyalgia 
syndrome).  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2008).  
Under these criteria, fibromyalgia is evaluated where the 
evidence shows widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms.  A rating of 40 percent is warranted where the 
symptoms are constant, or nearly so, and refractory to 
therapy.  A 20 percent rating is warranted where the symptoms 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A rating 
of 10 percent is warranted where the evidence shows that 
continuous medication is required.  A note following this 
diagnostic code reflects that widespread pain means pain in 
both the left and right sides of the body, that is both above 
and below the waist, and that affects both the axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (2008).

Turning first to the period prior to December 26, 2006, even 
as early as 2001-2002, the record reflects that the veteran 
was suffering from regular bouts with sleep disturbance, 
widespread joint and muscle pain, constipation (at this time 
it was not yet associated with IBS), and depression, and 
while some of the criteria were not manifested to as great a 
degree before December 2006, giving the veteran the benefit 
of the doubt, the Board finds that her overall symptoms 
during this period more nearly approximated nearly constant 
widespread musculoskeletal pain with associated fatigue, 
sleep disturbance, paresthesias, IBS, headache, depression, 
anxiety, or Raynaud's-like symptoms, which were resistant to 
therapy, and that the maximum schedular rating of 40 percent 
for fibromyalgia is also therefore warranted for the period 
prior to December 26, 2006.  

The veteran is now in receipt of the highest schedular rating 
for fibromyalgia effective since the establishment of service 
connection for this disorder.  Although the Board has also 
considered whether manifestations of low back disability may 
support entitlement to an additional separate rating for such 
disability, as the issue of entitlement to service connection 
for a low back disorder as secondary to fibromyalgia has not 
yet been formally adjudicated by the RO, the Board finds that 
it may not currently consider the medical evidence of disc 
disease and radiculopathy for the purpose of assigning a 
separate rating for that disability. 

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the veteran's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's symptoms associated with her service-connected 
fibromyalgia cause sleep disturbance, widespread joint and 
muscle pain, constipation, depression, fatigue, and 
headaches.  However, such impairment is contemplated by the 
rating criteria.  See 38 C.F.R. § 4.71a, DC 5025.  The rating 
criteria reasonably describe the veteran's disability.  
Referral for consideration of an extraschedular rating is, 
therefore, not warranted.  


ORDER

Entitlement to an initial 40 percent rating, but not greater, 
for service-connected fibromyalgia prior to December 26, 
2006, is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 40 percent for 
service-connected fibromyalgia is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


